DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-13, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017-167440.
JP ‘440 teaches a toner comprising at least a binder resin and wherein a magnesium salt is used as a flocculant.  As a result a NET intensity of the x-ray Kαof Mg in the toner particles is taught to be between 0.126 and 6.322 kcps in embodiments (see Preparation of toner base particles T1-T7).  Toner base particles T3 and T4 possess NET intensities within the Applicant’s recited range.  Additionally, the use of metal soaps such as zinc stearate and metal titanate particles such as strontium titanate and calcium titanate are taught as external additives (see Step (7):  External additive treatment step).  The number average primary particle diameter of the metal titanate particle sis taught to be from 5 to 2000 nm, preferably from 60 to 250 nm (see External Additive section of JP ‘440).  The toner particles are taught to have a particle size of from 5 to 8 micrometers.  In embodiments calcium titanate with a number average particle size of 300 nm (0.3 micrometers, see Example 1, Preparation of Toner [1] as well as Examples 3, 6 and 7) are used with toner base particles T3 and T4, which each have a particle size of 5.8 micrometers (see Preparation of toner base particle [T3] and [T4]).  This corresponds to a ratio D/d as defined in the Applicant’s pending claims of 19.3, which is within the recited ranges of claims 4-8.  Additionally, toner base particles T3 and T4 have NET intensity ratios within the range recited in pending claim 1.  The toner of JP ‘440 teaches that the binder resin comprise an amorphous resin and a crystalline resin, such as a crystalline polyester resin (see sections titled Binder resin and Crystalline Resin).  The toner is further taught to comprise an ester wax, such as behenyl behenate which reads on the Applicant’s pending claims 12-13 (see Release agent (wax)).  JP ‘440 further teaches that the toner be used to form a two component developer and also teaches an image forming apparatus, a toner cartridge and image forming method that satisfy the limitations of the Applicant’s pending claims (see [II] Color Image Forming Method).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-167440 in view of JP 2014-006339.
The complete discussion of JP ‘440 above is included herein.  While JP ‘440 teaches the use of a crystalline polyester resin no specific examples of suitable crystalline polyester resins are taught.
JP ‘339 teaches a toner comprising a domain-matrix configuration (Abstract).  The domains are taught to comprise a crystalline polyester resin (Abstract).  As suitable crystalline polyester resins, JP ‘339 teaches resins formed by a polycondensation reaction of an aliphatic diol having 6 to 12 carbon atoms and an aliphatic dicarboxylic acid having 6 to 12 carbon atoms.  Specifically, JP ‘339 teaches 1,6-hexanediol and 1,10-decanedioic acid are suitable from the viewpoint of fixability and heat stability (see Details of the Present Invention section).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the crystalline polyester resins of JP ‘339 as the crystalline polyester resin in JP ‘440 in order to optimize fixability and heat stability.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-167440 in view of Shoshi et al. (US PGP 2003/0190540). 
The complete discussion of JP ‘440 above is included herein.  While JP ‘440 teaches an image forming apparatus the disclosure is silent regarding a process cartridge.
Shoshi teaches a process cartridge which is freely attachable and detachable from an electrophotographic imaging device comprising a photoconductor and at least one of a charging means, an image exposure means, a developing means for transferring an image and a cleaning means (p. 38 [0292]).  Since the process cartridge is freely detachable it will allow for easier access to various components of the apparatus and easier maintenance and reduced servicing costs.  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the invention to have employed a process cartridge as taught by Shoshi et al. in the image forming apparatus of JP ‘440.  This would have allowed for easier access to various components of the apparatus and easier maintenance and reduced servicing costs.

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/27/2022